Citation Nr: 0406342	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service for a chronic, 
acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  On appeal, the veteran testified at a 
video-teleconference, with the undersigned presiding, in July 
2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board notes that the veteran filed his original claim for 
service connection for a chronic, acquired psychiatric 
disorder in July 1981.  The claim was denied by the RO in a 
November 1981 decision, of which he was notified by VA 
letter, also dated in November 1981, and apprised of his 
appellate rights.  The veteran did not appeal the November 
1981 decision, and it became final.  

In December 1987, VA received the veteran's application to 
reopen a claim for service connection for a chronic, acquired 
psychiatric disorder.  In a November 1988 rating decision, 
the RO denied the claim on the basis that new and material 
evidence had not been submitted warranting reopening the 
claim.  He was notified of the decision, along with his 
appellate rights, by VA letter dated in December 1988.  He 
did not file an appeal of the November 1988 rating decision, 
and it became final.  

In May 2000, the veteran filed a claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The RO denied the claim, in an August 2000 rating decision.  
The veteran was notified of the decision, and apprised of his 
appellate rights, by VA letter, also dated in August 2000.  
He did not appeal the August 2000 decision, and it became 
final.  

The Board notes that, if a notice of disagreement is not 
filed within one year of the date of mailing of the 
notification of the RO's denial of the veteran' claim, the 
denial is final and is not subject to revision upon the same 
factual basis.  A substantive appeal must be filed within 
sixty days that the RO mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, to 
perfect an appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

VA, in November 2002, received the veteran's current claim to 
reopen a final, unappealed, RO decision denying service 
connection for a chronic, acquired psychiatric disorder.  VA 
provided him a duty to assist letter in December 2002 and, in 
a rating decision dated in February 2003, the RO denied 
service connection for a chronic, acquired psychiatric 
disorder, on a de novo basis, without first making a 
determination as to whether new and material evidence had 
been submitted to even warrant reopening the claim.  The 
statement of the case issued to him in March 2003 did not 
contain the law and regulations pertaining to a final 
decision or address new and material evidence that would be 
necessary to reopen a prior final decision.  

The Board points out that jurisdiction matters and it is not 
"harmless" error when VA, during the claims adjudication 
process, fails to address threshold jurisdictional issues.  
This is particularly true when VA ignores the mandate of 
38 U.S.C.A. § 7105(c) (West 2002), which provides that 
finally denied claims cannot be reopened without the 
submission of "new and material evidence" under 38 U.S.C.A. 
§ 5108 (West 2002), be it either a final Board decision or an 
unappealed final RO denial.  See McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  

Before proceeding to the merits of the case, the Board notes 
that, under 38 U.S.C.A. § 7104(a) (West 1991), all questions 
in a matter subject to a decision by the Secretary shall be 
subject to one review on appeal to the Board.  In the instant 
case, the Board must initially determine whether it has 
jurisdiction to proceed by assessing the question of whether 
the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for a 
chronic, acquired psychiatric disorder, because doing so goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicating it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Marsh v. West, 11 Vet. App. 468, 471 
(1998); Smith (Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  
Accordingly, the Board has also recharacterized the issue on 
appeal as indicated on the title page of this remand.  

Further, the Board reminds the RO that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see also Charles v.Principi, 16 Vet. App. 370, 373; 
Quartuccio v. Principi, 16 Vet. App. 183, 187.  The 
amendments to 38 C.F.R. §§ 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  Inasmuch 
as the veteran's current application to reopen a finally 
decided disallowed claim was received subsequent to that 
date, the application to reopen must be decided under the 
versions of 38 C.F.R. §§ 3.156 and 3,159, as amended 
effective August 29, 2001.  

In addition, the VCAA notes that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed, except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  See 38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, 
the recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially by the RO 
on the issue of whether new and material evidence is of 
record to reopen the claim of service connection for a 
chronic, acquired psychiatric disorder.  If, and only if, it 
is determined that such evidence has been presented, will the 
claim will be reopened, and any required development would 
then be undertaken.  See Elkins v. West, 12 Vet. App. 209 
(1999).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what constitutes new 
and material evidence, be it medical or 
lay evidence, necessary to substantiate 
the claim to reopen a final disallowance 
of service connection for a chronic, 
acquired psychiatric disorder.  A general 
form letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. §§ 3.156, 
3.159, as amended, effective August 29, 
2001, (2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
warrant reopening a final disallowed 
claim for service connection for a 
chronic, acquired psychiatric disorder.  
The RO is advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




